DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach wherein the receiver receives first background motion information and first subject motion information as the first motion information, and information relating to set image stabilization mode from the image capturing apparatus, and wherein the acquisition unit determines which of second background motion information converted from the first background motion information and second subject information converted from the first subject motion information is to be used as the second motion information based on the information relating to the image stabilization mode received by the receiver when taken in combination with all the limitations of the independent claims. Furthermore, the prior art does not teach a conversion unit that converts the first motion information to second motion information in the lens apparatus using focal length information of the imaging optical system; an acquisition unit that acquires a correction amount based on the second motion information, the vibration detected by the vibration detector, and the reliability information; and an image stabilization unit that performs image stabilization control based on the correction amount when taken in combination with all the limitations of the independent claim. Furthermore, the prior art does not teach a converter that converts the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        

April 15, 2021